The opinion of the court was delivered by
Schroeder, J.:
Counsel for appellants filed a motion for rehearing, which consists largely of reargument of the points previously argued and considered by the court. It presents nothing which warrants a reconsideration of the case, and the motion is denied.
Counsel state, “This court’s conclusion that appellants brought about a secondary boycott does not support paragraph C of the court’s injunction wherein appellants are enjoined, not only from a secondary boycott, but also from primary boycott.”
One of the issues upon which the opinion of this case was *206written concerned a secondary boycott denounced by G. S. 1955 Supp., 44-809a(l). Primary boycott was not an issue in this case and paragraph C of the injunction is not to be construed as having any application to primary boycott, but rather to secondary boycott only.